DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbluth et al. (US Pub. No. 2015/0305756 A1).
Regarding claim 1, Rosenbluth discloses an intraluminal foreign object capturing tool (Figs. 13- 14 and P. [0076] describe a specific embodiment, indicated as reference number 1010, of generic clot treatment device 402), for capturing a foreign object in a lumen, comprising:
a core wire (602) (Figs. 6A- 6C, 13- 14);
a capturing member (1010) (Figs. 13- 14) which is disposed movably outside the core wire (602), of which a farthest tip-end (1011a) (Fig. 14) is movement-regulated at a predetermined position of the core wire (602), and which expands in diameter by contracting axially (P. [0076] - - “[A]s the distal portion 1011a and then the proximal portion 1011b of the expandable member 1010 are released from the delivery catheter, 
a tubular member (606) (Figs. 4- 5B, 6E) which is disposed outside the core wire (602) on a base end side of the capturing member (1011b) (Fig. 13), and which regulates movement of the capturing member (1010) on the base end side (1011b) (P. [0076]); and
a control member (1420) (Figs. 13- 14) which is disposed outside the core wire (602) and inside the capturing member (1010), and which regulates an amount of axial contraction of the capturing member (1010) (P. [0076]),
wherein, as the tubular member (606) and the core wire (602) are moved relative to each other, the capturing member (1010) contracts axially by a length regulated by the control member (1420) and expands in diameter (P. [0076]).
Regarding claim 2, Rosenbluth further discloses wherein:
the capturing member (1010) includes a plurality of capturing portions (406) (Figs. 5B, 6E- 7B, 9A- 9H) disposed in an axial direction of the core wire (602); and
the control member (1420) is disposed inside each of the capturing portions (406) (See Fig. 10, which shows an alternate control member (1020) for reference) (P. [0076]).
Regarding claim 4, Rosenbluth further discloses wherein the control member (1420) is made of a coil spring (P. [0076]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US Pub. No. 2015/0305756 A1) in view of Shobat et al. (US Pub. No. 2011/0245841 A1).
Regarding claim 3, Rosenbluth discloses the apparatus of claim 2, but Rosenbluth does not disclose a cover film.
However, Shobat teaches an expandable braided filter (120) (Fig. 1) for capturing objects such that when Shobat is combined with Rosenbluth
(claim 3) of the plurality of the capturing portions disclosed by Rosenbluth, the capturing portion disposed at a farthest-tip end is provided with a cover film (140) (See Fig. 1 - - since film 140 indicated at distal portion of sieve 120, combining Shobat with Rosenbluth would provide coverage of distal capturing portion with film) (P. [0064]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the capturing portions associated with Rosenbluth such that the capturing portion disposed at the farthest tip end is provided with a cover film as taught by Shobat because it would provide a liquid permeable film, which prevents foreign objects from entering into, or migrating beyond, the covered portion of capturing portion (Shobat - - P. [0064]).  The motivation for the modification would have been to prevent or diminish the distal migration of harmful debris and other particulates during medical procedures (Shobat - - P. [0006]). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth et al. (US Pub. No. 2015/0305756 A1) in view of Lenker et al. (US Pub. No. 2010/0114017 A1).
Regarding claim 5, Rosenbluth discloses the apparatus of claim 1, but Rosenbluth does not disclose radiopaque material.
However, Lenker teaches systems and methods for removing obstructive matter from body lumens such that when Lenker is combined with Rosenbluth,
(claim 5) the control member (3412) (Figs. 37A- 37B) is made of a radiopaque material, wherein, when the tubular member and the core wire disclosed by Rosenbluth are moved relative to each other under fluoroscopy, it is possible to monitor a change in density of an image thereof or a change in an interval thereof (P. [0268] - - visible change in an interval or reduction in the gap 3704 indicates expansion of mesh).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the control member associated with Rosenbluth by making it out of radiopaque material as taught by Lenker because, unlike the mesh of the capturing member, the control member would be visible under fluoroscopy (Lenker - - Ps. [0267] - [0268]).  The motivation for the modification would have been to allow the user to observe the amount of radial expansion of the capturing member via a visible change in an interval or gap (Lenker  - - Fig. 37B, P. [0268]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771